Title: Franklin’s “Hints” or Terms for a Durable Union, [between 4 and 6 December 1774]
From: Franklin, Benjamin
To: 


On the evening of December 4, in response to Barclay’s and Fothergill’s invitation the day before, Franklin met with them to discuss the situation. Fothergill assured him that some in the Cabinet were disposed to compromise, and urged him to draw up terms on which the three of them might agree; if they did, their proposals would receive attention in Whitehall. Franklin demurred, because terms laid down by the Continental Congress were momentarily expected. The least delay was dangerous, his friends answered; further coercive measures were contemplated, and “accidents” might at any time make the breach irreparable. He was prevailed upon to acquiesce, and at their next meeting on December 6 gave them the following draft. They discussed it at length, article by article. Franklin battled for all his terms, although the others assured him that many would be wholly or in part unacceptable. By his own account he stuck to his guns, and agreed only to delete one article and alter a few words elsewhere. He should have no apparent hand in the business, he pointed out, because he was persona non grata in Whitehall; the others agreed. Barclay accordingly asked for a fair copy, which he in turn would copy for himself and Fothergill; his would be shown to Lord Hyde and the other to Lord Dartmouth.
The conclusion to be drawn from Franklin’s account is that the “Hints” existed only as worded in these copies. He doubtless thought so, but he was mistaken; for Barclay took a hand at reworking the terms. He softened them by deletions, which were not, as might be supposed, concessions that Franklin was argued into making and then forgot when, months later, he wrote his account of the meeting, but were the basis for an independent and tantalizingly obscure negotiation by Barclay, the few records of which appear below under December 12. Franklin seems to have been kept in ignorance of it, for in his narrative of the next two months he refers again and again to his “Hints” as the only terms under discussion.
 
[Between December 4 and 6, 1774]
HINTS for Conversation upon the Subject of Terms that might probably produce a durable Union between Britain and the Colonies.
1.  The Tea destroy’d to be paid for.
  2.  The Tea-Duty Act to be repeal’d, and all the Duties that have been receiv’d upon it to be repaid into the Treasuries of the several Provinces from which they have been collected.
  3.  The Acts of Navigation to be all re-enacted in the Colonies.
  4.  A Naval Officer appointed by the Crown to reside in each Colony, to see that those Acts are observed.
  5.  All the Acts restraining Manufactures in the Colonies to be reconsider’d.
  6.  All Duties arising on the Acts for regulating Trade with the Colonies, to be for the public Use of the respective Colonies, and paid into their Treasuries. The Collectors and Custom-house Officers to be appointed by each Governor, and not sent from England.
  7.  In Consideration of the Americans maintaining their own Peace-Establishment, and the Monopoly Britain is to have of their Commerce, no Requisition to be made from them in time of Peace.
  8.  No Troops to enter and quarter in any Colony but with the Consent of its Legislature.
  9.  In time of War on Requisition made by the King with Consent of Parliament, every Colony shall raise Money by the following Rules or Proportions, viz. If Britain on Account of the War raises 3s. in the Pound to its Land Tax, then the Colonies to add to their last general Provincial Peace Tax a Sum equal to [¼] thereof; and if Britain on the same Account pays 4s. in the Pound, then the Colonies to add to their said last Peace Tax a Sum equal to [½] thereof, which additional Tax is to be granted to his Majesty, and to be employ’d in raising and paying Men for Land or Sea Service, furnishing Provisions, Transports, or for such other Purposes as the King shall require and direct. And tho’ no Colony may contribute less, each may add as much by voluntary Grant as they shall think proper.
  10.  Castle William to be restor’d to the Province of the Massachusetts Bay, and no Fortress built by the Crown in any Province but with the Consent of its Legislature.
  11.  The late Massachusetts and Quebec Acts to be repeal’d, and a free Government granted to Canada.
  12.  All Judges to be appointed during Good Behaviour, with equally permanent Salaries, to be paid out of the Province Revenues by Appointment of the Assemblies. Or, if the Judges are to be appointed during the Pleasure of the Crown, let the Salaries be during the Pleasure of the Assemblies, as heretofore.
  13.  Governors to be supported by the Assemblies of each Province.
  14.  If Britain will give up its Monopoly of the American Commerce, then the Aid above mentioned to be given by America in time of Peace as well as in time of War.
  15.  The Extension of the Act of Henry 8. concerning Treasons, to the Colonies, to be formally disown’d by Parliament.
  16.  The American Admiralty Courts reduc’d to the same Powers they have in England, and the Acts establishing them to be re-enacted in America.
  17.  All Powers of Internal Legislation in the Colonies to be disclaim’d by Parliament.
 
Endorsed: Hints for Conversation on the Terms of Accommodation.
